Exhibit 10.1 INDUCEMENT AWARD NON-QUALIFIED STOCK OPTION AGREEMENT Name of Optionee: No. of Option Shares: Option Exercise Price per Share: $ [FMV on Grant Date] Grant Date: Expiration Date: Zendesk, Inc. (the “Company”) hereby grants to the Optionee named above an option (the “Stock Option” or “Award”) to purchase on or prior to the Expiration Date specified above all or part of the number of shares of Common Stock, par value $0.01 per share (the “Stock”) of the Company specified above at the Option Exercise Price per Share specified above subject to the terms and conditions set forth herein and in the Terms and Conditions of the Inducement Award, attached hereto as Exhibit A (the “T&C”).This Stock Option is not intended to be an “incentive stock option” under Section 422 of the Internal Revenue Code of 1986, as amended. For the avoidance of doubt, this Award is not issued under the Company’s 2014 Stock Option and Incentive Plan, and does not reduce the share reserve under such equity plan. This Stock Option is granted as an “employment inducement award” pursuant to the exemption provided by Section 303A.08 of the New York Stock Exchange Listed Company Manual. 1.Exercisability Schedule.No portion of this Stock Option may be exercised until such portion shall have become exercisable.Except as set forth below, and subject to the discretion of the Administrator (as defined in Section2 of the T&C) to accelerate the exercisability schedule hereunder, this Stock Option shall be exercisable with respect to the following number of Option Shares on the dates indicated so long as the Optionee remains an employee of the Company or a Subsidiary on such dates: Incremental Number of Option Shares Exercisable Exercisability Date (%) (%) (%) (%) (%) Once exercisable, this Stock Option shall continue to be exercisable at any time or times prior to the close of business on the Expiration Date, subject to the provisions hereof and of the T&C. 2.Manner of Exercise. (a)The Optionee may exercise this Stock Option only in the following manner:from time to time on or prior to the Expiration Date of this Stock Option, the Optionee may give written notice to the Administrator of his or her election to purchase some or all of the Option Shares purchasable at the time of such notice.This notice shall specify the number of Option Shares to be purchased. Payment of the purchase price for the Option Shares may be made by one or more of the following methods:(i)in cash, by certified or bank check or other instrument acceptable to the Administrator; (ii)through the delivery (or attestation to the ownership) of shares of Stock that have been purchased by the Optionee on the open market or that are beneficially owned by the Optionee and are not then subject to any restrictions under any Company plan and that otherwise satisfy any holding periods as may be required by the Administrator; (iii)by the Optionee delivering to the Company a properly executed exercise notice together with irrevocable instructions to a broker to promptly deliver to the Company cash or a check payable and acceptable to the Company to pay the option purchase price, provided that in the event the Optionee chooses to pay the option purchase price as so provided, the Optionee and the broker shall comply with such procedures and enter into such agreements of indemnity and other agreements as the Administrator shall prescribe as a condition of such payment procedure; (iv)by a “net exercise” arrangement pursuant to which the Company will reduce the number of shares of Stock issuable upon exercise by the largest whole number of shares with a Fair Market Value that does not exceed the aggregate exercise price; or (v)a combination of (i), (ii), (iii) and (iv) above.Payment instruments will be received subject to collection.
